

Exhibit 10.05
[ex1005fy17aipceo06091_image1.jpg]














FY17 Executive Annual Incentive Plan


Chief Executive Officer




















































This Executive Annual Incentive Plan (the “Plan”) of Symantec Corporation (the
“Company”) is effective as of April 2, 2016. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.


FY17 Executive Annual Incentive Plan




Job Category:        Chief Executive Officer


Purpose:
Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.



Bonus Target:
The target incentive bonus, as expressed as a percentage of the base salary, and
the annual base salary are determined by the Administrator at the beginning of
the fiscal year. The Bonus will be calculated based on actual base salary
earnings from time of eligibility under the Plan through March 31, 2017. Payment
will be subject to applicable payroll taxes and withholdings.



Bonus Payment:
The annual incentive bonus will be paid once annually. Payment will be made no
later than two and a half months after the end of the fiscal year. Payment made
pursuant to this Plan is at the sole discretion of the Administrator of the
Plan.

    
Metrics:
Two corporate performance metrics will be used in the determination of the
annual incentive bonus payment as determined by the Administrator: non-GAAP
Operating Income and non-GAAP Revenue. These two metrics will be equally
weighted.



Achievement Schedule:
An established threshold must be exceeded for each of the applicable performance
metrics before the portion of the bonus applicable to such performance metric
will be paid. Payout levels will be determined for each metric in accordance
with the payout slopes established and approved by the Administrator. Payouts
under both metrics are capped.



Pro-ration:
The calculation of the annual incentive bonus will be determined, in part, based
on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of the Company
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations.



Eligibility:
Participant must be a regular status employee on the day bonus checks are
distributed to earn the bonus. If the Company grants an interim payment for any
reason, the Participant must be a regular status employee at the end of the
fiscal year in order to receive such payment. Ongoing contributions toward the
Company’s overall success, particularly toward year end, is of particular
business importance. As such, a participant who leaves before the end of the
fiscal year will not be eligible to earn the annual incentive bonus or any
pro-rated portion thereof. The Plan participant must be a regular status
employee of the Company at the end of the fiscal year in order to be eligible to
receive the annual incentive bonus and at the time the bonus checks are
distributed, unless otherwise determined by the Administrator.



To be eligible to participate in the Plan in the given fiscal year, participant
must be in an eligible position for at least 90 days before the end of the Plan
year. Employee hired into an eligible position with less than 90 days in the
Plan year will not be eligible to participate in the annual bonus plan until the
next fiscal year.


Exchange Rates:
The performance metrics targets will not be adjusted for any fluctuating
currency exchange rates. However, when calculating achievement of performance
metrics, foreign exchange movements are held constant at plan rates.



Target Changes:
In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or operating income targets of the
Company, such as acquisition or purchase of products or technology, the
Administrator may at its discretion adjust the revenue and operating income
metrics to reflect the potential impact upon the Company’s financial
performance.



Restatement of
If the Company’s financial statements are the subject of a restatement due to
error or

Financial Results:
misconduct, to the extent permitted by governing law, in all appropriate cases,
the Company will seek reimbursement of excess incentive cash compensation paid
under the Plan. For purposes of this Plan, excess incentive cash compensation
means the positive difference, if any, between (i) the incentive bonus paid and
(ii) the incentive bonus that would have been made had the performance metrics
been calculated based on the Company’s financial statements as restated. The
Company will not be required to award Participant an additional Payment should
the restated financial statements result in a higher bonus calculation.



Plan Provisions:
This Plan is adopted under the Symantec Senior Executive Incentive Plan, as
amended and restated on October 22, 2013 and approved by the Company’s
stockholders on October 22, 2013 (the “SEIP”). All capitalized terms in this
Plan shall have the meaning assigned to them in the SEIP.



This Plan supersedes the FY16 Executive Annual Incentive Plan, dated April 4,
2015, which is null and void as of the adoption of this Plan.


Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.


The Board reserves the right to alter or cancel all or any portion of the Plan
for any reason at any time. The Plan shall be administered by the independent
members of the Board (the “Administrator”), and the Administrator shall have all
powers and discretion necessary or appropriate to administer and interpret the
Plan.


The Board reserves the right to exercise its own judgment with regard to company
performance in light of events outside the control of management and/or
participant.    




1

